DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14, in the reply filed on October 26, 2022, is acknowledged.
Applicant has cancelled the non-elected Claims 15-20 and added new claims 21-23.  New Claims 21-23 depend on Claim 1 and therefore, are included with Group I. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the must be shown or the feature(s) canceled from the claim(s).  
The structure that allows for “determination [of] the position of the skate”, as recited in Claim 13; and
The “optical or magnetic sensor”, as recited in Claim 14.
No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
8.	The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites, “The method of claim 1 wherein said information about the length of said cylindrical object is measured by determination the position of said skate when said cylindrical object abuts against a pop-up stop.” It is unclear as to how the position of the skate is determined given that no structure that allows for this determination is shown in the Drawings. In addition, the underlined phrase appears to be missing articles and/or prepositions that make this phrase unclear when using the noun “determination“.  It appears that this phrase should read “is measured by the determination of the position of said skate”.  Alternatively, the verb form of “determination” could be used such that the phrase reads “is measured by determining the position of said skate”.
Claim 14 recites, “The method of claim 1 wherein said information about the length of said cylindrical object is measured by an optical or magnetic sensor.”  Because the optical or magnetic sensor is not shown in the Drawings, it is unclear as to how the claimed length measurement is performed using this sensor. 

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claim 1-3, 5, 7, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarique, US 8,210,279.
With regard to Claim 1, Tarique discloses a method of measuring the length of a cylindrical object (30, Figs. 1-7) on a movable platform (27, C3, L38 – C8, L26) comprising the steps of: 
providing a movable platform comprising a bed (27, 28, Figs. 3-5, C3, L53 – C4, L30), an angularly movable surface (32) for receiving a said cylindrical object (30) and moving said cylindrical object at an angle with respect to said bed (Figs. 4-5), and a skate (39) slidably movable along said angularly movable surface for supporting said cylindrical object on said angularly movable surface at a plurality of positions along said angularly movable surface (C5, L18-20), wherein one of said plurality of positions comprises a measurement position (C5, L17-29, where this position being located when the upper end (34) of the pipe (30) contacts the stopper mechanism (41) after being pushed to this position by the skate); 
causing said angularly movable surface and said skate to move said cylindrical object on said angularly movable surface to said measurement position (C5, L17-29); 
measuring information about the length of said cylindrical object (Fig. 1, step (100); C5, L17-29); and 
transmitting said information about said length of said cylindrical object on said angularly movable surface to a control system (42, C4, L31 – C6, L17).
With regard to Claim 2, Tarique discloses wherein said cylindrical object is selected from the group consisting of drill pipe joints, well casing joints and well completion tubing (drill pipe (20), C4, L11-30). 
With regard to Claim 3, Tarique discloses wherein said movable platform is a component of a pipe handling trailer (Figs. 3-5 show that platform (27) has wheels, and can be construed to be a trailer).
With regard to Claim 5, Tarique discloses displaying said information about said length of said cylindrical object on said angularly movable surface on a display device (44, although only a keyboard is listed, some type of display device would be necessary in order to determine what is being inputted to the controller and this display would also be capable of receiving information back from the controller).
With regard to Claim 7, Tarique discloses transmitting information about said length of said cylindrical object on said angularly movable surface to a memory device (C4, L31-33).
With regard to Claim 13, Tarique discloses wherein said information about the length of said cylindrical object is measured by determination the position of said skate when said cylindrical object abuts against a pop-up stop (41, C5, L17-26).
With regard to Claim 14, Tarique discloses wherein said information about the length of said cylindrical object is measured by an optical or magnetic sensor (C5, L26-29).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 4, 6, 8-11, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tarique, as applied to Claim 1, in view of Magnuson, US 9,394,751.
With regard to Claims 4 and 9, while Tarique discloses that the control system includes a control module (C4, L31-62), Tarique fails to teach determining whether the measured length matches an expected length.  Magnuson discloses a method of measuring the length of a cylindrical object/drill pipe joints (Figs. 1-7, C2, L43 -C19, L10) that includes providing an angled bed (162, Figs. 1-3, C5, L32 – C6, L67) and a skate (182) that moves the cylindrical object along the angled bed, measuring and transmitting information about the length of the cylindrical object to a control system (161, 242, Fig. 6,  C7, L1 – C14, L38), determining whether said information about said length of said cylindrical object matches an expected length of said cylindrical object (306, 308, Fig. 6, C12, L53 – C14, L38); if said information about said length of said cylindrical object matches said expected length, causing said angularly movable surface and said skate to move said cylindrical object on said angularly movable surface to a feed position (310, 314, Figs. 3, 6, C14, L31-38); and if said information about said length of said cylindrical object does not match said expected length, pausing said control system to enable operator intervention (310, 312, Fig. 6, C14, L20-30).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to modify Tarique to determine whether the measured length matched the expected length, because it would allow cylindrical objects that are not t he right length to be removed from the tripping in operation, as taught by Magnuson (C13, L62 – C14, L30).
With regard to Claims 6  and 8, while Tarique generally discloses display and memory devices, Tarique fails to specifically teach a display monitor or a large LED scoreboard-type display and a FLASH drive or remote cloud storage.  Magnuson discloses that the displaying can be done using a display monitor (C11, L12-19) and the memory can be any type of memory capable of storing information or instructions to be accessed by the processor (C10, L56 – C11, L11), where both a flash drive and remote cloud storage would be included based on this broad teaching.    It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to modify Tarique to include a display monitor for displaying information and a flash drive or remote cloud storage for the memory devices because these devices were well known and often used in control systems to display and store information, and the ordinarily skilled artisan would have been able to make this modification using known methods and the modification would yield nothing more than predictable results.
With regard to Claim 10, Tarique discloses wherein said control module is operated in a manual mode (C4, L54-62).
With regard to Claim 11, Tarique discloses wherein said control module is operated in an automatic mode (C4, L31-53; C5, L17-C6, L31).
With regard to Claim 12, Tarique discloses wherein said feed position is located proximate to a floor of a drilling rig (10, Fig. 5).
With regard to Claims 21-23, Tarique discloses recording in memory the measured lengths, which would correspond to the measured position, and uses the measured lengths to determine pre-calculated values for the feed position. (C7, L34 – C8, L26). 

Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.	Claims 1-14 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least Claims 1-3, 5-7, and 9-10 of U.S. Patent No. 11,225,846 (“US ‘846”).   Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to methods that include:
raising/moving a cylindrical object, i.e., drill pipe joints, well casing joints and well completion tubing (Claims 1 and 2 of US ‘846);
the cylindrical object being raised/moved by providing a movable platform having a horizontal platform/bed, an angularly movable surface, and a skate that are used in combination to move the cylindrical object to a plurality of positions along the angularly movable surface  (Claim 1 of US ‘846);
causing the angularly movable surface and skate to move the cylindrical object to a measurement position (Claim 1 of US ‘846, , where the pop-up stop limits the motion of the cylindrical object and this position is where the length of the cylindrical object is measured);
measuring and transmitting information about the length of the cylindrical object to a control system (Claims 1 and 5 of US ‘846, where the “measuring” is inherent given that length information cannot be transmitted without that information first being measured).
Other claims from the present application that are similarly recited in US ‘846 include:
The types of the cylindrical objects, as recited in Claim 2 (corresponds to Claim 2 of US ‘846); 
The control module, as recited in Claim 4 (corresponds to Claim 5 of US ‘846); 
The determining whether the length information matches an expected length of the cylindrical object, as recited in Claim 4 (corresponds to Claims 9 and 10 of US ‘846)
The memory device for storing and transmitting information on the length of the cylindrical object, as recited in Claims 7, 21, and 22 (corresponds to Claim 9 of US ‘846);
The manual mode, as recited in claim 10 (corresponds to Claim 6 of US ‘846);
The automatic mode, as recited in claim 11 (corresponds to Claim 7 of US ‘846);
The feed position being located proximate the drilling rig floor, as recited in Claims 12 and 23 (corresponds to Claim 3 of US ‘846); and
The pop-up stop, as recited in Claim 13 (corresponds to Claim 1 of US ‘846).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 10,927,617 describes methods for measuring the length of a cylindrical object that include one or more of the claimed features. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652